DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

Response to Amendment
3. This is in response to the amendments filed on 3/24/2022. Claims 1,9, and 15 have been amended. Claims 1-20 are currently pending and have been considered below.

Allowable Subject Matter
4.    Claims 1 -20 are allowed as amended.

Examiner Reason for Allowance
5.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel, whereby in the context of choosing a pseudorandom number, the features wherein selecting the second pseudorandom integer includes: increasing an upper limit of the range of integers based on failing to identify a potential second pseudorandom integer based on the Galois register or the linear feedback shift register, and
identifying the second pseudorandom integer within the range of integers based on increasing the upper limit of the range of integers.  The closest prior art being "Felix" (US 20140355758 A1), “An” (US 20040090907 A1), “Chazot” (US202000382954 A1), and AFCP 2.0 newly cited “” (KR 20150128798 A1), and “Pavlovic” (US 20080310634 A1). Felix discloses methods and systems for performing wireless communications. A wireless peripheral device comprises a wireless transceiver configured to receive and transmit data over a primary channel, an optical sensor configured to receive data over an out-of-band channel, and one or more processors configured to: receive, via the wireless transceiver and over the primary channel, wireless signals including first key data from a second device; receive, via the optical sensor, optical signals including verification data from the second device. An discloses a method of generating a pseudo-noise sequence without masking a linear feedback shift register (LFSR) generator is provided. An offset pseudo-noise sequence is generated at a desired offset from a reference psuedo-noise sequence by determining a corresponding initial state vector of the LFSR based on an arbitrary mask. Chazot discloses methods and systems for performing wireless communication are presented. In one example, a wireless peripheral device comprises a wireless transceiver configured to receive and transmit data over a primary channel, an optical sensor configured to receive data over an out-of-band channel, and one or more processors configured to: receive, via the wireless transceiver and over the primary channel, wireless signals including first key data from a second device; receive. Xiao discloses a system a method that reduces the computational delay associated with generating prime numbers. The method includes generating a first random number having a plurality of bits. A first primality test is then executed on the first random number. Then, it is determined whether the first random number generated fails or passes the first primality test. If the first random number fails the primality test then a portion but not all of the plurality of bits of the first random number are replaced with an equal number of randomly generated bits to generate a second random number. Pavlovic discloses A portable electronic device for exchanging encrypted data with other electronic devices includes a processor, a memory operatively coupled to the processor, and a prime number generation circuit operatively coupled to the processor and memory. The prime number generation circuit includes logic that generates at least two prime numbers based on unique data stored in the electronic device, wherein said at least two prime numbers are always the same at least two prime numbers.

6. What is missing from the prior art of record is a method, device, and non-transitory computer-readable medium includes at least wherein selecting the second pseudorandom integer includes: increasing an upper limit of the range of integers based on failing to identify a potential second pseudorandom integer based on the Galois register or the linear feedback shift register, and identifying the second pseudorandom integer within the range of integers based on increasing the upper limit of the range of integers.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1, 9, and 15. Therefore claims 1, 9, and 15 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 1, 9, and 15 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24915/13/2022
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491